      Case: 2:21-cv-00018-SEP Doc. #: 7 Filed: 06/18/21 Page: 1 of 2 PageID #: 17




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                       NORTHERN DIVISION

 JESSE W. SEARCY,

       Plaintiff,

 v.                                                        Case No. 2:21-cv-00018-SEP

 NATIONAL CREDIT SYSTEMS, INC.,

       Defendant.

                              MOTION TO WITHDRAW AS COUNSEL

         NOW COMES Alexander J. Taylor (“Mr. Taylor”), counsel for Plaintiff, Jesse W. Searcy

(“Plaintiff”), moving to withdraw as counsel. In support thereof, Mr. Taylor states as follows:

         1.         Mr. Taylor is one of Plaintiff's attorneys in this matter.

         2.         On June 25, 2021, Mr. Taylor will be leaving Sulaiman Law Group, Ltd.

         3.         Plaintiff will continue to be represented by attorney Marwan R. Daher.

         WHEREFORE, Alexander J. Taylor, respectfully requests the Court enter an order

permitting Mr. Taylor to withdraw as counsel of record for Plaintiff; and grant such other relief as

this Court deems just and proper.

 DATED: June 18, 2021                                      Respectfully submitted,

                                                           /s/ Alexander J. Taylor
                                                           Alexander J. Taylor, Esq.
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 S. Highland Avenue, Suite 200
                                                           Lombard, Illinois 60148
                                                           Phone: (630) 575-8181
                                                           ataylor@sulaimanlaw.com




                                                       1
   Case: 2:21-cv-00018-SEP Doc. #: 7 Filed: 06/18/21 Page: 2 of 2 PageID #: 18




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 18, 2021, I electronically filed the foregoing with the Clerk of
the Court for the United States District Court for the Eastern District of Missouri by using the
CM/ECF system. I certify that all participants in this case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                                              /s/ Alexander J. Taylor




                                                  2
